 1
 2
 3                                                                            DEC 1 0 2018
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                                  SOUTHERN DISTRICT OF CALIFORNIA
10
11   TRAVIS J. YOUNG,                                           Case No. 3:18-cv-00497-WQH-WVG
     CDCR #BF-0681,
12
                                                 Plaintiff,     ORDER DISMISSING CIVIL
13                                                              ACTION PURSUANT
                                 vs.                            TO 28 U.S.C. § 1915(e)(2) AND
14
     ESCONDIDO POLICE DEPARTMENT,                               § 1915A(b) AND FOR FAILING
15                                                              TO PROSECUTE IN COMPLIANCE
     et al.,
                                                                WITH COURT ORDER
16                                            Defendants.       REQUIRING AMENDMENT
17
18
19           Travis J. Young ("Plaintiff'), while incarcerated at Wasco State Prison and
20   proceeding prose, filed this civil rights Complaint pursuant to 42 U.S.C. § 1983, on
21   March 7, 2018, seeking to sue the Escondido Police Department, the Vista Superior
22   Court, the San Diego County District Attorney's Office in Vista, the Superior Court, the
23   County Probation Department, the Public Defender, as well as San Diego Gas & Electric,
24   and two private citizens for discriminating against him and violating his rights to equal
25   protection in the course of several San Diego County criminal proceedings. See Comp!.,
26   ECFNo.1at1-4, 10-17. 1

27
28   1 Plaintiff later   filed a Notice of Change of Address indicating his release from custody. See ECF No. 10.

                                                                                         3: 18-cv-00497-WQH-WVG
 1 I.        Procedural History
 2           On October 4, 2018, the Court granted Plaintiffs renewed Motion seeking leave to
 3 proceed in forma pauperis ("IFP"), but dismissed his Complaint for failing to state claim
 4   and for seeking damages from defendants who are immune pursuant to 28 U.S.C.
 5   § 1915(e)(2) and§ 1915A(b). See ECF No. 11. Plaintiff was notified of his pleading
 6   deficiencies, and granted 45 days leave to file an Amended Complaint that fixed them, if
 7 he could. Id. at 6-9. Plaintiff was also warned that his failure to amend would result in the
 8 dismissal of his case. Id. at 9-10 (citing Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir.
 9   2005) ("If a plaintiff does not take advantage of the opportunity to fix his complaint, a
10   district court may convert the dismissal of the complaint into a dismissal of the entire
11   action.")).
12           Plaintiffs Amended Complaint was due on or before November 19, 2018, and two
13   full months have passed since the Court issued its October 4, 2018 Order. But to date,
14   Plaintiff has failed to file an Amended Complaint, and has not requested an extension of
15   time in which to do so. 2 "The failure of the plaintiff eventually to respond to the court's
16   ultimatum-either by amending the complaint or by indicating to the court that [he] will
17 not do so-is properly met with the sanction of a Rule 41 (b) dismissal." Edwards v. Marin
18   Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
19   II.    Conclusion and Order
20          Accordingly, the Court DISMISSES this civil action in its entirety without
21   prejudice because Plaintiff has failed to state a claim upon which § 1983 relief can be
22   granted and because he seeks damages from defendants who are immune. See 28 U.S.C.
23
24
     2
25     The Court presumes its October 4, 2018 Order was received by Plaintiff at the location indicated on his
     August 31, 2018 Notice of Change of Address since that Order has not been returned to the Clerk by the
26   U.S. Post Office as undeliverable. See S.D. Cal. CivLR 83.11.b; In re Bucknum, 951 F.2d 204, 207 (9th
     Cir. 1991) ("Mail that is properly addressed, stamped and deposited into the mails is presumed to be
27   received by the addressee."); Franco v. Sessions, 740 F. App'x 869, 872 (9th Cir. 2018) (discussing the
     delivery of regular and certified mail and the "presum[ption] that postal officers properly discharge their
28   duties.") (citing Salta v. INS, 314 F.3d 1076, 1079 (9th Cir. 2002).
                                                          2
                                                                                        3:18-cv-00497-WQH-WVG
 1   § 1915(e)(2)(B) and§ 1915A(b). In addition, the Court DISMISSES the case based on
 2   Plaintiff's failure to prosecute pursuant to Fed. R. Civ. P. 41(b) as required by Court's
 3   October 4, 2018 Order requiring amendment. See ECF No. 11.
 4         The Court further CERTIFIES that an IFP appeal would not be taken in good
 5   faith pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final
 6   judgment of dismissal and close the file.
 7         IT IS SO ORDERED.
 8
 9   Dated:
10                                          Hon. William Q. Ha
                                            United States Distri t Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
                                                                             3: 18-cv-00497-WQH-WVG
